 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Hector Morales
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11
     HECTOR MORALES                                    Case No.: 2:18-cv-00704-MCE-AC
12
                   Plaintiff,
13                                                     ORDER
14        vs.
     EQUIFAX, INC. et al,
15
                   Defendants.
16
17
18          Pursuant to the stipulation of the Parties (ECF No. 14), Defendant Equifax, Inc. is
19 DISMISSED from this action with prejudice. Each party shall bear its own attorneys’ fees and
20 costs.
21          IT IS SO ORDERED.
22 Dated: January 9, 2019
23
24
25
26
27
28

                                                      1
                                                   ORDER
